Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Kim (US 20120014366 A1) discloses “A method for data transmission, by a transmitting node, in a communication network, the method comprising: generating a medium access control (MAC) protocol data unit (PDU), comprising a MAC service data unit (SDU), and a subheader; and transmitting the MAC PDU,” in paragraph 10; “wherein the subheader comprises a format indicator field and a plurality of bits in a single length field … wherein a value of the format indicator field indicates a size of the single length field and the plurality of bits in the single length field are contiguous in the MAC PDU,” in paragraph 121; and “wherein when the value of the format indicator field is set to … the value of the format indicator field indicates that the size of the single length field is 16 bits, and wherein when the value of the format indicator field is set to … the value of the format indicator field indicates that the size of the single length field is 8 bits” in paragraph 122. However, Kim does not disclose “a value represented by the plurality of bits in the single length field is indicating a total length of the MAC SDU”, “wherein a size of the format indicator field is 1 bit”, that the length of the single length field is 16 bits when the format indicator is set to “one”, nor that the length of the single length field is 8 bits when the format indicator is set to “zero”.
However, Susitaival (US 20130044698 A1) discloses the missing features “wherein a size of the format indicator field is 1 bit” in paragraph 8; and that the length of the single length field is 16 bits when the format indicator is set to “one” while the length of the single length field is 8 bits when the format indicator is set to “zero” in paragraph 58 and would be obvious to combine with Kim because using such a format increases system interoperability with already existing systems. However, Susitaival also does not disclose “a value represented by the plurality of bits in the single length field is indicating a total length of the MAC SDU” in the context of the single bit format indicator field indicating whether the single length field is 8 bits or 16 bits. Rather, in Susitaival because of the format indicator field the single length field must be either one bit less, thus resulting in a 7 bit or 15 bit single length field, or the length field is split and thus not a single length field indicating a total length of the MAC SDU. This is also not merely an obvious design choice difference from Susitaival because the usage of octets of bits in the single length field requires modification of the implementation of the format indicator beyond what the examiner Susitaival teaches away from the instant claim.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 5 is similar to claim 1 is allowable for similar reasons. Claim 9 and 13 are from the perspective of the receiving node instead of the transmitting node as in claim 1, but otherwise are similar and is thus allowable for similar reasons. Claims 2, 6, 10, and 14 depend on claims 1, 5, 9, and 13 and are thus allowable based on their dependence to claims 1, 5, 9, and 13.
The examiner also notes that the feature being noted as allowable is contained within the originally filed disclosure within figures 4a, 4b, and 4g and related specification paragraphs 46, 47, and 68. Figure 4a and paragraph 46 are directed towards an embodiment where a two bit format indicator field is used to indicate four different length fields, wherein it is clear from figure 4a that these length fields are composed of different numbers of octets, and thus in multiples of eight bits. However, paragraph 46 also recites “using the two bit format field of new MAC subheader, up to four different sizes of length field can be indicated” thus indicating that two possible lengths may be used. Paragraph 46 also recites “some bits are reserved for future extension”, wherein in view of figures 4b and 4g it is clear that the bits that can be reserved are the bits used for the format indicator field in fig 4a, and thus that the format indicator field in the embodiment in figure 4a may have one bit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412